Citation Nr: 0734854	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine (neck) disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that determined that new and material evidence had not been 
submitted to reopen the veteran's service-connection claims.  

Initially, there was some confusion about the issues in this 
case.  In the May 2003 rating decision and the October 2004 
statement of the case, the RO mistakenly denied only one 
issue (that is, the left shoulder claim) in the "decision" 
portion of those documents.  Both documents correctly 
identified all three issues (left shoulder, upper back, and 
cervical spine (neck) claims) and discussed all three issues 
in the section providing the reasons for denial of the 
claims.   The RO issued a May 2005 supplemental statement of 
the case to clarify that all three issues had been denied.  
The RO also stated that in order to remedy a procedural 
deficiency, the RO was keeping the record open for an 
additional 60 days for the veteran to submit any evidence in 
his possession that pertained to the three issues in his 
claim.  

Notwithstanding the errors in the language of the May 2003 
rating decision and the October 2004 statement of the case, 
there is no controversy that all three issues are currently 
on appeal.  The veteran's substantive appeal indicated that 
all issues in the statement of the case were being appealed.  
All three issues were certified to the Board in July 2005.  
The veteran's representative identified those three issues in 
the Statement of Accredited Representative in Appealed Case.  
And at the June 2007 hearing, the veteran and his 
representative agreed that all three issues were before the 
Board.  

FINDINGS OF FACT

1.  The veteran's original claims folder has not been located 
so this appeal was decided on the basis of a rebuilt folder 
that does not contain copies of all prior decisions on the 
three issues currently on appeal.  

2.  Although the number of prior decisions and their 
respective dates of finality are not entirely clear from the 
rebuilt folder, based upon the documents in the record as 
well as the veteran's statements at the June 2007 hearing, 
each of the issues on appeal has previously been denied in a 
decision that has become final.  

3.  Of the evidence received to support this claim to reopen, 
some was previously submitted to agency decision makers, some 
does not relate to an unestablished fact necessary to 
substantiate the claim, and the rest is cumulative and 
redundant of evidence in the file and does not reasonably 
raise a possibility of sustaining the claim.  


CONCLUSIONS OF LAW

1.  The decisions that previously denied the veteran's 
service connection claims for a left shoulder disability, an 
upper back disability, and a cervical spine (neck) disability 
are final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103, 20.1104 (2007).  

2.  New and material evidence has not been received to reopen 
the veteran's service-connection claims for a left shoulder 
disability, an upper back disability, and a cervical spine 
(neck) disability.   38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of the prior decisions 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

When a determination by the RO is affirmed by the Board, that 
determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  All decisions  by the 
Board are stamped with the date of mailing on the face of the 
decision and the decisions are final on that date.  38 C.F.R. 
§ 20.1100(a).  

The veteran's original claims folder has not been located so 
this appeal was decided on the basis of a rebuilt folder that 
does not contain copies of all prior decisions on the three 
issues currently on appeal.  Although the number of prior 
decisions and their respective dates are not entirely clear 
from the rebuilt folder, as discussed below, the documents in 
the rebuilt folder and the veteran's statements at the 
June 2007 hearing make clear that each of the issues on 
appeal had been previously denied in a decision that had 
become final.  

The rebuilt folder contains a copy of the March 1991 final 
decision of the Board denying a claim for service connection 
for a neck disability.  In that decision, the Board noted 
that prior service connection claims for a shoulder 
disability and an upper back disability had been denied in 
November 1973.  The rebuilt file also contains one page from 
what appears to be an undated statement of the case that 
stated that a decision was issued in February 1990 that 
denied claims of the veteran on the basis of evidence that 
his inservice cervical strain had been acute and transitory 
with no residuals at separation of service and no continuity 
of treatment from discharge.  

When the veteran filed this claim to reopen his service 
connection claims, the RO sent him a March 2003 letter 
notifying him that he needed to submit new and material 
evidence because his service connection claims for a left 
shoulder disability, a neck disability, and an upper back 
disability had previously been denied in February 1990.  The 
veteran did not dispute that statement.  To the contrary, at 
his June 2007 hearing, he agreed that the claims had 
previously been denied-but he argued that those decisions 
were wrong.  Transcript, p. 4-5.  

If all prior decisions were available, this Board's findings 
of fact about the finality of the prior decisions would be 
more precise.  But since the record is clear that there were 
prior decisions denying each of the issues currently on 
appeal, and since the veteran acknowledges the prior 
decisions without raising any issues disputing their 
finality, the Board finds that those prior decisions have 
become final.  

II.  New and material evidence

If new and material evidence is submitted or secured with 
respect to a previously denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

The only evidence received by VA to support the veteran's 
claim to reopen is some correspondence about previously-
denied claims, the veteran's VA medical treatment records, 
and a May 1990 prescription for a cervical traction unit for 
home use.  The correspondence from the earlier claims is not 
new because it was part of the prior adjudications.  The 
other evidence, however, was not previously submitted.  As 
such, it is "new" evidence.  

The VA treatment records are not material because they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  According to the March 1991 Board decision, one 
requirement for service connection that was not previously 
established is that the current disability is related to a 
disease or injury incurred during active military service.  
38 C.F.R. §3.303(a).  The VA treatment records address only 
the veteran's current medical condition and do not provide 
any connection between the veteran's current disabilities and 
any disease or injury during service.  Accordingly, the VA 
treatment records are not new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) and the veteran's 
previously-denied claims cannot be re-opened on the basis of 
that evidence.  

The prescription for a cervical traction unit, however, is 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  As discussed above, the 
veteran did not previously establish that there is a 
connection between his current condition and any disease or 
injury incurred during service.  One way that can be 
established is to present evidence that symptoms of an 
inservice condition continued after discharge to the present.  
38 C.F.R. § 3.303(b).  The veteran asserts that this 
prescription helps to establish the continuity of his 
symptoms since the prescription shows that his neck condition 
existed 17 years ago.  As evidence of the continuity of 
symptoms, the evidence is material.  

But the March 1991 Board decision shows that in prior claims, 
VA considered evidence establishing that he was treated for 
neck and shoulder pain as early as April 1970, just three 
years after service.  That 1970 evidence was determined to be 
insufficient to establish persistent or recurring  symptoms 
between his discharge and April 1970, especially in light of 
the evidence in his service medical records showing the acute 
and transitory nature of his inservice cervical strain, which 
had been resolved without residuals shown at separation.  The 
new evidence of the 1990 cervical traction unit prescription, 
at most, indicates that 23 years after service, he 
experienced symptoms that are similar to his current 
symptoms.  But evidence even more recent than April 1970 is 
cumulative and redundant, for it merely provides additional 
evidence of symptoms that were manifest from April 1970 to 
the present. 
 
In any event, it does not raise a reasonable possibility of 
sustaining the claim because the veteran still has submitted 
no competent evidence to establish that his current 
disabilities are related to his military service.  The 
prescription merely adds additional weight to his contention 
that his current disability is a long-standing one; it does 
not provide evidence of a relationship between the veteran's 
1990 neck symptoms and his military service.  Without such 
evidence, there is no reasonable possibility of sustaining 
the claim.  

As a result, the standard for new and material evidence has 
not been met.  The claims to reopen the previously-denied 
claims must therefore be denied.  

Instead of having new and material evidence to submit on 
appeal, the veteran appears to be submitting an equitable 
argument to support his claims.  He complains that if he had 
been given an MRI during service or by a VA medical facility 
sooner, he would have been able to establish that he was 
misdiagnosed during service with muscle spasm of the cervical 
spine; but since he was not given an MRI during service, and 
was not given an MRI by a VA medical facility quickly enough, 
it was unfair of the RO (i.e., VA) to have denied his earlier 
claims without the benefit of MRI testing.  

But the veteran submitted no medical opinion based on any MRI 
report that an  inservice disease or injury was, in fact, 
misdiagnosed.  And his own firm conviction to that effect is 
not competent evidence of a misdiagnosis because, as a lay 
person, he is not competent to provide medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

Until competent new and material evidence (that is not 
cumulative or redundant of earlier evidence) raises a 
reasonable possibility of sustaining the claim, the veteran's 
previously-denied claims cannot be reopened.  



III.  Duties to notify 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).     
VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, and (4) VA must ask the claimant to provide VA 
with any evidence in his or her possession that pertains to 
the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim. Kent v. Nicholson, 20 Vet. App. 1 (2006), 
indicated that, in providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA is required to 
look at the bases for the denial in the previous decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that had been found 
insufficient in the previous denial of the claim.  

Here, before the May 2003 adverse decision, the veteran was 
sent an August 2002 letter that he needed to submit new and 
material evidence, evidence that had not been previously 
considered, that showed a relationship between his current 
condition and his military service.  He was advised that if 
he submitted a medical opinion, the medical provider should 
state the basis for the opinion and cite any records he or 
she reviewed.  

He was also sent a March 2003 letter that described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA had obtained and was 
willing to collect, and advised him that he needed to submit 
new and material evidence to support his claim.  The letter 
informed the veteran that his claim could be reopened only if 
VA received new and material evidence that his disabilities 
arose in or became worse as a result of his military service.  
He was notified that a medical report that only described his 
disability as it then was would not be considered to be 
material to the issue of service connection.  Material 
evidence would be statements from doctors who treated him 
during or shortly following service.  The letter also stated 
that he could submit evidence from persons who served with 
him or knew of his condition at the time of occurrence.  

The March 2003 letter asked the veteran to send this evidence 
to VA as quickly as possible, but it failed to invite the 
veteran to send VA "whatever evidence he had in his 
possession pertaining to his claim."  It also did not 
address what evidence was necessary with respect to the 
rating criteria and the effective date of a service 
connection award should one be granted.  Finally, while the 
RO described the type of evidence that was needed, the term 
"new and material evidence" was not explicitly defined in 
the letter.    

The veteran has not raised any notice issues.  Yet, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The veteran was not prejudiced by the failure to notify him 
of the evidence needed to establish the degree of disability 
or the effective date of a service connection award.  Since 
his claims were denied, any failure to address issues about 
the implementation of an award was rendered moot.  Nor was he 
prejudiced by the failure to include the legal definition of 
the term "new and material evidence" in his notice because 
the August 2002 and March 2003 letters accurately informed 
him of what evidence would fulfill that requirement. Finally, 
in the May 2005 supplemental statement of the case, the RO 
informed the veteran that he had 60 additional days to 
provide VA with "evidence in his possession" that pertained 
to his claim.  Thu, the veteran did receive content-complying 
notice.    

In any event, the veteran could not have been prejudiced by 
the flaws in the August 2002 and March 2003 letters because 
regardless of what notice the veteran would have been given, 
the outcome of the appeal would have been the same.  The 
veteran indicated that the 1990 prescription and the VA 
treatment records are the only evidence that he has to 
support his claim.  At the June 2007 hearing before the 
undersigned Veterans Law Judge (VLJ), after he was reminded 
that he needed to submit evidence that showed that his 
current disabilities are related to service, the veteran 
indicated that he has no other evidence to submit.  
Transcript, p. 5.  Similarly, his representative informed the 
VLJ that the VA treatment records are all the evidence the 
veteran has.  Nevertheless, the VLJ left the record open for 
an additional 60 days for the veteran to submit additional 
evidence.  The RO contacted the veteran in August 2007 to 
find out if he was intending to submit additional evidence.  
He replied that his appeal should be sent to the Board 
without further delay.    

Since the veteran admitted that he had no additional evidence 
to submit in order to establish that his current disabilities 
are related to military service, as a matter of law, he could 
not have prevailed in his claim to reopen.  Thus, he was not 
prejudiced by any flaws in the notices sent to him.  

IV.  Duties to assist 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran asked that his medical treatment 
records from the VA facility in Los Angeles be obtained and 
those records were associated with his claims folder.  He 
requested a hearing before a VLJ and that was conducted in 
June 2007.  

In April 2003, VA received a Medical History Form from the 
veteran indicating that his chronic neck pain had been 
treated from November 2000 by Wellness Physician.  That form 
required that for each medical provider listed, a VA Form 21-
4142 (Authorization for Release of Information) must be 
completed.  The veteran submitted a signed authorization 
form, but it did not relate to Wellness Physician, nor did it 
provide an address for that provider.  In the May 2003 rating 
decision, the veteran was notified that the information 
needed to obtain those records was incomplete.  No additional 
information or authorization form was received.  Rather, the 
veteran and his representative asserted that all of his 
evidence was in VA treatment records.  Since it was 
impossible to obtain the Wellness Physician files without 
additional information, and since it appears that the veteran 
abandoned his request to obtain them, VA fulfilled its duty 
to assist the veteran in obtaining the Wellness Physician 
records.  

As discussed below, the RO was unable to obtain the veteran's 
original claims folder, including his service medical 
records.  But since the law requires that new and material 
evidence be secured before the claims can be adjudicated on 
the merits, and the evidence in the missing claims folder 
would not constitute new and material evidence, the veteran 
was not prejudiced by the RO's failure to secure the original 
claims file in this case. 

When the veteran filed his June 2002 claim to reopen the 
previously-denied service connection claims, the RO sought to 
retrieve his claims folder.  Despite repeated searches by the 
VA Records Management Center and the St. Louis Records 
Processing Center, the RO could not locate the veteran's 
claims folder.  The Records Management Center has "flagged" 
the filing system so that if the claims folder is found in 
the future, it will be sent to the RO.  But when it became 
apparent that it was futile to continue searching for the 
original claims file, the RO created a rebuilt claims folder.  

The veteran was aware that his claim was being decided on the 
basis of a rebuilt folder.  A copy of the rebuilt folder was 
sent to the veteran in February 2004.  Correspondence dated 
February 2005 informed him that no service medical records 
were contained in his rebuilt folder and advised him how he 
could contact the National Personnel Records Center directly 
to request those records.  In addition, his representative 
was sent the rebuilt folder to aid in preparing the VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) that was received in February 2006.  And at the 
June 2007 hearing, the veteran indicated that he was aware 
that his original claims file was missing.  Transcript, p. 4-
5.  

When federal records cannot be located, VA is under a 
heightened duty to search for the information from 
alternative sources in order to attempt to reconstruct those 
records.  Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).   
The record does not show that VA pursued alternative sources 
for obtaining those records.  

Yet, notwithstanding VA's heightened duty to assist a veteran 
when his service medical records cannot be located, the legal 
standard for proving a claim is not lowered.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  And here, as discussed in the 
second section of this decision, the legal standard at issue 
in this appeal does not focus on the evidence that was 
previously associated with the missing original claims 
folder.  Rather, the focus in this appeal is on whether the 
evidence secured to support the claim to reopen constituted 
new and material evidence sufficient to reopen the veteran's 
previously-denied claims.  And since the veteran has no such 
evidence, VA's failure to pursue those records vigorously did 
not affect the outcome of this appeal.  

In any event, the rebuilt folder does contain the veteran's 
June 2002 claim, his service personnel records, a copy of his 
DD Form 214, a single page of an undated statement of the 
case denying service connection for a neck disability, a 
written statement by the veteran about his misdiagnosis 
argument that had been submitted in the prior claim, 
correspondence from 1989 and 1990 about the denial of the 
prior claims, the Board's March 1991 decision denying service 
connection for the veteran's neck disability, VA medical 
treatment records, the transcript from the June 2007 hearing 
before the Board, the prescription for a cervical traction 
unit submitted by the veteran at that hearing, and the claim, 
rating decision, statements of the case, and correspondence 
relating to this claim.  That record was sufficient to 
determine that the evidence secured to support the claim to 
reopen did not meet the legal standard of "new and material 
evidence."  

Unfortunately, in this case, the notice and assistance 
provided to the veteran were far from perfect.  But in light 
of the statements by the veteran and his representative that 
there is no other evidence to submit in this case, the 
veteran would not be served by remanding this appeal in order 
to send him better notice and to take more follow-up steps in 
trying to obtain his missing records.  Notwithstanding any 
errors by VA, the veteran did have a meaningful opportunity 
to present his equitable arguments and thus to participate in 
the adjudication process.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  Accordingly, 
the Board determines that on this record, a remand to cure 
the deficiencies in VA's duties to notify and assist the 
veteran is not appropriate.  


ORDER

No new and material evidence having been received to support 
the claim to reopen the left shoulder disability service 
connection claim, the claim is not reopened and remains 
denied.  

No new and material evidence having been received to support 
the claim to reopen the upper back disability service 
connection claim, the claim is not reopened and remains 
denied.  

No new and material evidence having been received to support 
the claim to reopen the cervical spine (neck) service 
connection claim, the claim is not reopened and remains 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


